Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-7 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest a method of furcating an optical fiber cable comprising the steps of: dividing a plurality of optical fibers from a main distribution cable into at least two furcation legs; pushing a furcation jacket over each of the at least two furcation legs; sliding  the furcation jacket of each of the at least two furcation legs towards the main distribution cable; splicing optical fibers of a connector to the exposed portion of the optical fibers of each furcation leg; sliding the furcation jacket of each furcation leg toward the connector; placing a furcation plug at a location where the main distribution cable is divided into the at least two furcation legs; and covering the exposed portion of the optical fibers of each furcation leg; in combination with the other recited limitations in the claim. 
Claims 2-7 are allowable as dependent upon claim 1.
Claim 8 is allowed. 
Independent claim 8 is  allowed because the prior art does not teach or suggest a pulling configuration for a furcated optical fiber cable comprising: a main distribution cable including a plurality of optical fibers surrounded by a cable jacket; at least two furcation legs into which the plurality of optical fibers are divided, the at least two furcation legs transitioning from the main distribution cable; a furcation plug located at a transition point between the main distribution cable and the at least two furcation legs, the furcation plug surrounding at least a portion of the main distribution cable and each of the at least two furcation legs; a pulling ring; a pulling mesh; a pulling loop; in combination with the other recited limitations in the claim. 
Prior art reference Cline et al. (2011/0317968; “Cline”) is the closest prior art of record in this application. However, Cline fails to disclose furcation limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.